DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/20 is being considered by the examiner.

Claim Objections
Claims 20 and 23 are objected to because of the following informalities:  
Re claim 20 in line 15, replace “magnetic sensor” with “a magnetic sensor”
Re claim 23, in line 4, replace “produced a first current” with “produced by a first current”
Re claim 23, in line 5, replace “produced a second current” with “produced by a second current”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 24-26 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Shimizu, US 10,281,497

    PNG
    media_image1.png
    738
    613
    media_image1.png
    Greyscale


Regarding claim 1, Shimizu discloses a current sensor arrangement (Title), comprising:
a conductor configured to conduct a primary current (Figs. 23-24; primary conductor 410), the conductor comprising a first end, a second end oppositely arranged with respect to the first end (See annotated figure above), and a slit that extends partially between the first end and the second end in a current flow direction (See figure above; slit 416),
wherein the slit divides the conductor into a first conductor portion and a second conductor portion (as shown in annotated figure above; slit divides 1st and 2nd portions 411, 417) both conjoined at the first end and the second end of the conductor (as shown in Figs. 23-25; both 411 and 417 are combined at the primary conductor ends),

wherein the primary current is divided into a first current that produces a first magnetic field as it flows through the first conductor portion in the current flow direction (Col. 11 lines 5-10; Fig. 16, representative of current flow, similar to figs. 23-25; “Since the current separately flows through the two flow passages in the primary conductor 110, a magnetic field 214e passing around the first conductor 110a” is generated i.e. primary current is separated through the 1st and second portions therefore they both produce a magnetic field conductor) and a second current that produces a second magnetic field as it flows through the second conductor portion in the current flow direction (Col. 11 lines 5-10; “a magnetic field 215e passing around the second conductor 110b are generated”; same reasoning as to the current flow in the 1st conductor portion applies as the current is separated between the two conductor portions), and
wherein the first conductor portion and the second conductor portion are separated from each other in a first direction that is orthogonal to the current flow direction (Figs. 23-25; current flows in the y direction, separation of the portions are in the Z direction, therefore is orthogonal), thereby defining a gap (as shown in annotated figure; gap is between 411 and 417); and 
a magnetic sensor arranged in the gap (Fig. 23; sensor 460) such that the first conductor portion is arranged over a first portion of the magnetic sensor (See annotated figure; 411 is over the sensor 460) and the second conductor portion is arranged under a second portion of the magnetic sensor (See figs. 23-25; 417 is under the sensor 460).

st and 2nd conductor portions produce their own magnetic fields respectively as also shown in Fig. 16).

Regarding claim 3, Shimizu discloses the current sensor arrangement of claim 1, wherein: the magnetic sensor includes at least one first sensing element arranged in the first portion of the magnetic sensor and within the first magnetic field (Fig. 16; sensor 120a with field 214e), the at least one first sensing element configured to generate a first sensor signal based on the first magnetic field impinging thereon (See Fig. 16; mag field 214e passes through sensor 120a), and the magnetic sensor includes at least one second sensing element arranged in the second portion of the magnetic sensor and within the second magnetic field (Fig. 16; sensor 120b with field 215e), the at least one second sensing element configured to generate a second sensor signal based on the second magnetic field impinging thereon (Fig. 16; sensor 120b senses field 215e).

Regarding claim 4, Shimizu discloses, wherein:
each of the at least one first sensing element comprises a first sensing axis (Fig. 16; x-axis direction of the sensor 120a) and the at least one first sensing element is configured to generate the first sensor signal in response to a magnetic field component of the first magnetic field being projected onto each first sensing axis (Fig. 16; field 214e projected to the x axis and detected by sensor),


Regarding claim 5, Shimizu discloses the current sensor arrangement of claim 3, and wherein: the magnetic sensor comprises a first main surface and a second main surface arranged opposite to the first main surface in the first direction (Fig. 16; sensor has a top and bottom surfaces), and
the at least one first sensing element and the at least one second sensing element are sensitive to magnetic field components of the first magnetic field and the second magnetic field that extend parallel to the first main surface and the second main surface (Fig. 16 which shows operation of magnetic sensing elements 120a, 120b, also included in Figs. 23-25; the magnetic field 214e, 215e is parallel to a conductor surface when entering the sensors 120a, 120b ) and that extend orthogonal to the current flow direction (Fig. 16;; current flow going into page as shown by “x”).

Regarding claim 6, Shimizu discloses wherein: the at least one first sensing element is arranged in the first portion of the magnetic sensor such that the first magnetic field is projected onto the at least one first sensing element in parallel to a conductor surface of the first conductor portion (See Fig. 16, which shows operation of magnetic sensing elements 120a, 120b, also 

Regarding claim 7, Shimizu discloses the current sensor arrangement of claim 3, further comprising: a processing circuit configured to receive the first sensor signal and the second sensor signal and generate a differential sensor signal based on the first sensor signal and the second sensor signal (Fig. 4; calculator 190, segment U3), wherein the differential sensor signal is representative of at least one of the first current and the second current (Fig. 4; purpose of sensor is to measure current, therefore any value of the calculator is representative of current).

Regarding claim 8, Shimizu discloses the current sensor arrangement of claim 7, further comprising: a measurement circuit configured to measure a voltage drop across a portion of the first conductor portion in the current flow direction or across a portion of the second conductor portion in the current flow direction (Fig. 4; sensing elements are magneto resistive, therefore a voltage divider circuits indicate the voltage which is sent to first amplifiers which is considered a measurement circuit), wherein the processing circuit is configured to calculate a current value 

Regarding claim 24, Shimizu discloses a current sensor arrangement (Title; See annotated figure above), comprising:
a first conductor configured to conduct a first portion of a primary current along a first current path in a current flow direction (Fig. 23-25; 411 portion; see annotated figure above showing current in a flow direction);
a second conductor configured to conduct a second portion of the primary current along a second current path in the current flow direction (See annotated figure; current flows through the primary conductor to conductor portions 411 and 417), wherein the first conductor and the second conductor are coupled in parallel (Fig. 23-25; 411 and 417 ends are coupled together and current through primary conductor is divided to the portions 411 and 417 i.e. current in 411 + current in 417 = primary current),
wherein the first current produces a first magnetic field as it flows through the first conductor (Col. 11 lines 5-10; Fig. 16, representative of current flow to figs. 23-25, Shimizu states “Since the current separately flows through the two flow passages in the primary conductor 110, a magnetic field 214e passing around the first conductor 110a” is generated i.e. primary current is separated through the 1st and second portions therefore they both produce a magnetic field conductor)  and the second current produces a second magnetic field as it flows through the second conductor (Col. 11 lines 5-10; “a magnetic field 215e passing around the second conductor 110b are generated”; same reasoning as to the current flow in the 1st conductor portion applies as the current is separated between the two conductor portions), and

a magnetic sensor arranged in the gap (Fig. 23; sensor 460)  such that the first conductor is arranged over a first portion of the magnetic sensor (See annotated figure; 411 is over the sensor 460) and the second conductor is arranged under a second portion of the magnetic sensor (See figs. 23-25; 417 is under the sensor 460).

Regarding claim 25, Shimizu discloses the current sensor arrangement of claim 24, wherein:
the magnetic sensor includes at least one first sensing element arranged in the first portion of the magnetic sensor and within the first magnetic field (Fig. 16; sensor 120a with field 214e), the at least one first sensing element configured to generate a first sensor signal based on the first magnetic field impinging thereon (See Fig. 16; mag field 214e passes through sensor 120a),, and
the magnetic sensor includes at least one second sensing element arranged in the second portion of the magnetic sensor and within the second magnetic field (Fig. 16; sensor 120b with field 215e), the at least one second sensing element configured to generate a second sensor signal based on the second magnetic field impinging thereon (Fig. 16; sensor 120b senses field 215e).

Regarding claim 26, Shimizu discloses the current sensor arrangement of claim 24, wherein:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, US 10,281,497 in view of Song, US 11,163,007
Regarding claim 11, Shimizu is silent in further comprising: a first current impeding structure arranged in the first conductor portion, the first current impeding structure bisecting the first conductor portion in a second direction that is orthogonal to the current flow direction; and a second current impeding structure arranged in the second conductor portion, the second current impeding structure bisecting the second conductor portion in the second direction that is orthogonal to the current flow direction. However, Song is in the field of current detection systems (title) and teaches a current impeding structure which is arranged in a conductor portion (Fig. 1; shunt resistor 130 arranged on a bus bar 120), the current impeding structure bisecting the conductor portion in a second direction that is orthogonal to the current flow direction (Fig. 5; Current Path CP is orthogonal to the arrangement of the shunt resistor as current path is in x .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, US 10,281,497 in view of Iwase et al., US 20020196014
Regarding claim 29, Shimizu discloses the current sensor arrangement of claim 24.  Shimizu is silent wherein the magnetic sensor is a unitary semiconductor chip. Iwase teaches a magnetic sensor being a unitary chip (¶[0030]; Fig. 2; magnetic detector 4 is a unitary device). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the magnetic sensor of Shimizu with a unitary structure as taught by Iwase. One of ordinary skill in the art would have recognized that having multiple sensing elements on a wiring board would require an amount of space whereas a unitary structure would provide an integrated magnetic sensor requiring less space since the sensing elements are integrated.  

Allowable Subject Matter
Claim 20-23 are allowed.
Claims 9-10, 12-19, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 10, prior art does not disclose or suggest: “wherein the processing circuit is configured to compare the current value and a value of the differential sensor signal to an overcurrent threshold, and generate an overcurrent fault signal on a condition that at least one of the current value or the value of the differential sensor signal exceed the overcurrent threshold” in combination with all the limitations of claim 10.
Regarding claim 12, prior art is silent in “wherein the first current impeding structure is a first shunt resistor having a first resistance and the second current impeding structure is a second shunt resistor having a second resistance that is substantially equal to the first resistance such that the first current and the second current are substantially equal” in combination with all the limitations of claim 12. 
Regarding claim 13, prior art does not disclose or suggest: “wherein the first current impeding structure is arranged over the first portion of the magnetic sensor and second current impeding structure is arranged under the second portion of the magnetic sensor” in combination with all the limitations of claim 13.
Claims 14-15 are dependent on claim 13 and are also allowable. 
Regarding claim 16, prior art does not disclose or suggest: “a measurement circuit configured to measure a voltage drop across the first current impeding structure or across the 
Claims 17-19 are dependent on claim 16 and are also allowable. 
Regarding claim 27, prior art does not disclose or suggest: “wherein the processing circuit is further configured to receive the first sensor signal and the second sensor signal, generate a differential sensor signal based on the first sensor signal and the second sensor signal, wherein the differential sensor signal is representative of the first current, calculate a difference between the current value and a value of the differential sensor signal, compare the calculated difference to a threshold value, and generate a fault signal on a condition that the calculated difference exceeds the threshold value” in combination with all the limitations of claim 27. 
	Claim 28 is dependent on claim 27 and is therefore also allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, prior art is does not disclose to suggest: A method of manufacturing a current sensor arrangement, the method comprising: “wherein the slit extends through the current impeding structure in the current flow direction and through the conductor in a second direction that is orthogonal to the current flow direction, wherein the slit divides the conductor into a first conductor portion and a second conductor portion both conjoined at the first end and the second end of the conductor; deforming the first conductor portion and the second conductor portion in opposite directions with respect to second direction” in combination with all the limitations of claim 20. 
Claims 14-15 are dependent on claim 13 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868